11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Endura Products Corp and                      * From the 385th District
Novastar LP,                                    Court of Midland County,
                                                Trial Court No. CV49202.

Vs. No. 11-13-00090-CV                        * May 7, 2015

David A. Altemus,                             * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the order
of the trial court is in all things affirmed. The costs incurred by reason of this appeal
are taxed against Endura Products Corp and Novastar LP.